Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the People (see, People v Kennedy, 47 NY2d 196, 203), we conclude that the proof established defendant’s guilt of illegal possession and sale of a controlled substance. The contraband was taken from the trunk of defendant’s car and defendant received the proceeds of the sale. We have considered the other claim raised by defendant and find that it does not require reversal. (Appeal from judgment of Monroe County Court, Maloy, J. — criminal sale controlled substance, second degree.) Present — Dillon, P. J., Green, Pine, Lawton and Davis, JJ.